Citation Nr: 1014650	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This case originally came before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned; a transcript of that hearing 
is of record.  In April 2009, the Board remanded the case for 
additional development.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and it may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran's bilateral 
pes planus existed prior to military service and no evidence 
that the Veteran's pre-existing bilateral pes planus 
increased in severity during service.

2.  A bilateral foot disability other than pes planus has not 
been shown by medical evidence to have been caused by any 
incident of service; arthritis was not manifested within the 
first postservice year.

3.  The Veteran's current lower back disability has not been 
shown by medical evidence to have been caused by any incident 
of service; arthritis was not manifested within the first 
postservice year.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability is not 
established.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2009).

2.  Service connection for lumbar spine disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005, July 2005, and March 2006.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Dingess, 19 Vet. App. 473 (2006).


VA has made multiple, unsuccessful attempts to obtain the 
Veteran's service treatment records.  A record was obtained 
from the Office of the Surgeon General (SGO), Department of 
the Army.  VA has assisted the appellant in obtaining 
evidence, provided the appellant with an opportunity to 
testify before the Board, afforded the appellant physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that under certain circumstances lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau, supra.  
The Courts have in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran's service treatment records 
are unavailable and, according to the National Personnel 
Records Center, were destroyed in a fire that occurred at 
their facility in 1973.  In March 2006, the RO issued a 
formal finding on the unavailability of the Veteran's service 
records.  In cases where records once in the hands of the 
government are lost, there is a heightened obligation to 
explain the Board's findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the 
Veteran's claims has been undertaken with this heightened 
obligation in mind.


Bilateral Foot Disabilities

The Veteran contends that when he entered service in 1943 he 
was instructed to send the arch supports he wore on his feet 
home.  He believes that he injured his feet in service 
because he was not able to use his arch supports, and that he 
currently has degenerative joint disease of both feet related 
to inservice injuries.  

The Veteran's service treatment records were lost in the 
National Personnel Records Center fire in 1973.  A one page 
Surgeon General's Office report notes that the Veteran was 
treated for appendicitis in service; no other treatments are 
identified.  A July 2005 VA outpatient record shows he 
reported a history of foot pain for 70 years.  The diagnosis 
was probable osteoarthritis.  

Pursuant to the Board remand, a VA examination was conducted 
in June 2009.  The examiner indicated that he reviewed the 
claims folder in conjunction with his examination of the 
Veteran.  At the examination, the Veteran reported that he 
had had painful feet since 1940, was given bilateral arch 
supports prior to service that he was not allowed to wear in 
the military, and that he was on light duty for the last year 
or so of his military service.  The Veteran reported that he 
began wearing arch supports again after returning home from 
service and that his feet stopped hurting then.  He further 
reported that he did not have foot pain again until the 
1980s.  The Veteran denied any acute injury to either foot.  
He used Naprosyn to control his foot pain and had recently 
had what the examiner believed to be an injection of a 
steroid with Lidocaine in the right foot.  

On examination, there was a callus on the bottom of the third 
right toe.  There was no pain on manipulation of the feet.  
He was able to move all his toes.  There was tenderness to 
deep palpation of the second, third, and fourth metatarsal 
phalangeal joints, plantar surface, bilaterally.  There was 
no tenderness of the calcaneal area or arch bilaterally.  X-
rays of the feet showed no acute fracture, dislocation, or 
bony destructive lesion.  There was no appreciable 
degenerative arthritic spurring or erosive arthritis.  The 
impression was unremarkable bilateral feet.  The diagnosis 
was bilateral pes planus with weightbearing with mild 
degenerative changes.  The examiner stated the Veteran had 
some pain in his feet prior to entering service and some pain 
in his feet after service.  He then went a long time without 
pain while wearing his arch supports.  The Veteran began 
having pain even with arch supports at the age of 60.  It was 
the examiner's opinion that the arthritic changes of the feet 
were "the process of aging," and that "it is less likely 
than not that his feet condition in the military...would have 
been aggravated by military service, and it is more likely 
than not that the arthritic changes seen on X-rays, involving 
the...feet is consistent with the natural aging process and is 
not caused by military service." 

For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. §1153; 38 C.F.R. § 
3.306(a).

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for aggravation of that disability.  In that case, 
section 1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).

Here, the service treatment records are not available, 
however the Veteran's own testimony that he wore arch 
supports prior to service is sufficient to establish that his 
bilateral pes planus existed prior to service.  Thus, the 
presumption of sound condition at service entrance does not 
attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 
(1994).  In such cases, the burden falls on the appellant to 
establish aggravation under 38 U.S.C.A. § 1153.  See Jensen, 
19 F.3d at 1417.  If the presumption of aggravation under 
section 1153 arises, however, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

On the basis of all the evidence of record pertaining to the 
manifestations of the Veteran's pes planus prior to, during, 
and subsequent to service, the Board concludes that the 
evidence of record does not show that the underlying disorder 
increased in severity during active service.  38 U.S.C.A. 
1153; 38 C.F.R. 3.306 (2009).  Under these circumstances, the 
presumption of aggravation is not for application.  See 
Beverly v. Brown, 9 Vet. App. 402 (1996).

The Veteran's condition was apparently well controlled with 
arch supports prior to his entry into service.  While he 
reports that he experienced foot pain during military 
service, the fact that the Veteran exhibited symptoms in 
service, in and of itself, is not sufficient to show that the 
underlying condition, as contrasted to the symptoms, 
worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  The VA examination report 
notes that for decades after service the Veteran's bilateral 
foot pain was well-controlled with arch supports.  The VA 
examiner specifically concluded that "it is less likely than 
not that his feet condition in the military...would have been 
aggravated by military service."  As such, there is no basis 
for service connection for bilateral pes planus on an 
aggravation basis as there is no indication of an increase in 
disability during the Veteran's military service.

With respect to the currently diagnosed arthritis of the 
feet, the Board notes that the only competent medical opinion 
of record as to the cause of the Veteran's current disability 
of the feet is that offered after the June 2009 VA 
examination and states that it is the result of aging and was 
not related to injury in service.  Accordingly, service 
connection for bilateral foot disability on the basis that 
such disability became manifest in service and persisted (or 
on a presumptive basis for arthritis as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.

The Board concludes that the evidence of record weighs 
against a finding of service connection for the Veteran's 
bilateral foot disability; therefore the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran contends that he has a lumbar spine disability 
related to an injury in service and/or to a spinal injection 
he received during an appendectomy in service.  

As noted above, the Veteran's service treatment records were 
lost in the National Personnel Records Center fire in 1973.  
A one page Surgeon General's Office report notes that the 
Veteran was treated for appendicitis in service; it does not 
note any back treatments.  

The Board finds that the Veteran's reported history of back 
injury in service is credible, thus service incurrence of 
such injury is established.  A May 2005 VA outpatient 
treatment record notes complaints of lower back pain and a 
diagnosis of osteoarthritis.  

The Board remanded the case in order to obtain a VA medical 
opinion addressing the issue of a possible nexus between the 
current disability of the lower back and the Veteran's 
reported inservice injuries.

A VA examination was conducted in June 2009.  The examiner 
indicated that he reviewed the claims folder in conjunction 
with his examination of the Veteran.  At the examination, the 
Veteran reported that he had some upper back pain after 
spinal anesthesia was used for his appendectomy in 1942.  He 
stated that this pain lasted for one or two months and then 
resolved without recurring.  He later experienced low back 
pain after lifting equipment for a field hospital in 1944.  
The Veteran stated that he had visited sick call three or 
four times for this while stationed in New Guinea.  He 
reported that he began having chronic back pain in 1983, and 
that this pain gradually got worse.  He began seeing a 
chiropractor in the 1980s and then was diagnosed with 
arthritis in the early 1990s by an orthopedic doctor.  The 
Veteran began experiencing radiating pain in the 1990s, and 
he had two lumbar disc surgeries in 1998.  He reported 
continuing low back pain since the surgery, but no longer 
with radiation to his lower extremities.  

On examination, the Veteran had no thoracolumbar tenderness 
or spasm.  There was slight thoracic kyphosis of the mid 
thoracic vertebrae and some tenderness to both posterior 
sacroiliac joints.  There was no deformity of the lumbar 
spine.  X-rays showed multiple degenerative changes with 
scoliosis in the lumbar spine.  The diagnosis was status post 
lumbar disc surgery with severe degenerative disc disease.  
The examiner stated the Veteran had some back pain while he 
was in the service and then did not have back pain again 
until after the age of 60.  It was the examiner's opinion 
that the arthritic changes of the back were "the process of 
aging," and that "it is less likely than not that his back 
condition in the military...would have been aggravated by 
military service, and it is more likely than not that the 
arthritic changes seen on X-rays, involving his spine...is 
consistent with the natural aging process and is not caused 
by military service."

The Board finds that the preponderance of the evidence is 
against service connection for a back disorder.  While the 
Veteran apparently had an acute low back injury during 
service, he has reported that he was not bothered by back 
pain for decades after service, and the VA examiner has 
attributed his current degenerative changes of the Veteran's 
spine to the process of aging.  There is no medical evidence 
in the record that links any current back disorder to an 
incident of the Veteran's active military service.  Finally, 
the evidence does not show that the Veteran was diagnosed 
with arthritis within one year following his separation from 
service.  As such, service connection on a presumptive basis 
is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a lumbar spine disability.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.



ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


